White, J.
Appeals (1) from an order of the Supreme Court (Tait, Jr., J.), entered April 4, 1996 in Madison County, which granted plaintiffs’ motion for a default judgment, and (2) from a letter of said court, entered July 26, 1996 in Madison County, which dismissed defendant’s motion to vacate the default judgment.
Defendant’s appeal from Supreme Court’s order granting plaintiffs a default judgment is dismissed since a party may not appeal directly from an order entered upon his or her *898default, the proper remedy being a motion to vacate the default and an appeal from any denial thereof (see, Matter of Campbell v Records Access Officer, 221 AD2d 201; Brannigan v Dubuque, 199 AD2d 851).
We shall also dismiss the purported appeal from Supreme Court’s letter, dated June 17, 1996, because that document is not an appealable paper (see, Prince v Inverary, 235 AD2d 467). In any event, Supreme Court did not abuse its discretion in refusing to consider defendant’s motion since the motion papers were not in proper form.
Cardona, P. J., Mercure, Crew III and Carpinello, JJ., concur. Ordered that the appeals are dismissed, without costs.